DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made of receipt and entry of the application filed on 06/10/2019. 
	Claims 1-3 have been examined on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 are rejected under U.S.C. 103 as being unpatentable over David (“How to make your own bath salts”, Vic, posted on April 19, 2018) in view of Lo (“Avocuddle oil”, Sous Weed, posted on or before November 28, 2015) and Vu et al. (US 20180344684). 
	A method of making a cannabis infused avocado oil (as an oral edible product) comprising the instantly claimed process steps therein is claimed. 
	David teaches a method of making a cannabis infused cooking oil (such as the cooking oil is of a coconut oil  and whereas the cited reference’s product is used as an oral edible product), wherein the method process steps comprise 1) grinding and drying 
	David, however, does not expressly teach the specific type of cannabis plant species (used as an oral edible product) or using the claimed avocado oil within its process steps therein. 
	Vu benefically teaches a method of making a therapeutic pharmaceutical product for an oral edible use, comprising extracts obtain from a plurality of cannabis plant species such as the claimed Cannabis sativa and Cannabis indica in order to obtain a variety of Cannabis derived therapeutic pharmaceuticals for an oral edible use. The cited reference also teaches/indicates that the Cannabis plant genus/species intrinsically contains the claimed THC and CBD therein (see entire document including e.g.-title, abstract, paragraphs 0006, 0138, 0141, 0153, 0162, 0173, 0177 and claims). 
	Lo beneficially teaches a method of making a cannabis infused avocado oil (as an oral edible use) and also beneficially teaches that avocado oil and coconut oil can be substituted for the same use/purpose. The cited reference also teaches that 1/4-1/2 oz of cannabis clippings/trim or flowers heated, and then combined with 16 oz of avocado oil and heated in a hot bath (85°C) for 4 hours. The mixture is strained out with a cheese cloth and 16 oz of the infused oil is obtained (see entire document/article).  
It would have been obvious to one of ordinary skill in the art of creating the claimed invention of a method of making cannabis infused oils (as a therapeutic pharmaceutical for an oral edible use) therein would have been motivated to substitute various edible oils such as the claimed avocado oil for coconut oil as well as using 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.




Conclusion
No claim is allowed. 
The prior art of record is not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        

/MICHAEL BARKER/Primary Examiner, Art Unit 1655